                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

DARLENE CATOE, individually
and on behalf of all others similarly
situated                                                                               PLAINTIFFS

v.                                Case No. 4:19-cv-00485-KGB

KIWI-TEK, LLC                                                                         DEFENDANT

                                              ORDER

       Before the Court is a joint motion to transfer venue from the Eastern District of Arkansas

to the Southern District of Indiana, Indianapolis Division (Dkt. No. 12). The parties agree that this

matter should be tried in federal court in Marion County, Indiana, and not Arkansas, and request

that this Court enter an order transferring this case to the Southern District of Indiana, Indianapolis

Division (Id., ¶ 2). In a brief in support of the joint motion to transfer venue, the parties submit

that plaintiff Darlene Catoe alleges that she is domiciled in Lonoke County, Arkansas, and that

defendant Kiwi-Tek, LLC is an Indiana corporation with its principal place of business in

Indianapolis, Indiana (Dkt. No. 13, at 1). The parties represent that they have conferred and agree

that venue is actually proper in the Southern District of Indiana, Indianapolis Division, as Kiwi-

Tek, LLC, is based in the state and Ms. Catoe has an employment agreement with a venue selection

clause providing venue is proper there (Id.). Accordingly, the parties ask this Court to transfer the

case pursuant to 28 U.S.C. § 1404(a).

       For the convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought or to

any district or division to which all parties have consented. 28 U.S.C. § 1404(a). The parties

represent that the case could have been brought in Indiana and that they both consent to the transfer
of this case to the Southern District of Indiana, Indianapolis Division. Accordingly, the Court

finds that the interests of justice would best be served by transferring this case to the United States

District Court for the Southern District of Indiana, Indianapolis Division. The Clerk of the Court

is directed to transfer immediately Ms. Catoe’s entire case file to the United States District Court

for the Southern District of Indiana, Indianapolis Division.

       Before the Court is also Kiwi-Tek, LLC’s unopposed motion for extension of time to file

and serve responsive pleading (Dkt. No. 11). Kiwi-Tek, LLC, represents that it needs an additional

extension of time to respond because the bulk of the first extension was spent discussing the venue

issue and working on the venue motion (Id., ¶ 4). Kiwi-Tek, LLC, represents that the parties have

reached an agreement whereby Kiwi-Tek, LLC’s responsive pleading will be due 30 days after the

case has been transferred to Indiana (Id., ¶ 5). Accordingly, Kiwi-Tek, LLC, requests an extension

of time to answer or otherwise respond to the complaint until that time (Id.). Kiwi-Tek, LLC,

represents that Ms. Catoe’s counsel consents to the requested extension of time and does not

oppose the motion (Id., ¶ 6).

       For good cause shown, the Court also grants Kiwi-Tek, LLC’s unopposed motion for

extension of time (Dkt. No. 11). Kiwi-Tek, LLC shall have up to and including 30 days from the

entry of this Order to file an answer or otherwise respond to Ms. Catoe’s complaint.

       It is so ordered this 26th day of August, 2019.



                                                       Kristine G. Baker
                                                       United States District Judge




                                                  2
